DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter Smith) (US 2018/0210747 A1) in view of Brown et al. (hereinafter Brown) (US 2018/0357047 A1).

As to claim 1, Smith teaches a method for virtualizing hardware components (virtual processing core is capable of being virtualized) (Abstract), the method comprising: 
receiving a request, through a guest system, to implement an artificial intelligence (“AI”) application on the guest system (requests can come from a guest OS or VM guest to implement guest applications/programs, wherein the applications relating to artificial intelligence) ([0022]-[0023]; [0031]-[0033]; [0038]; [0076]; [0156]); 

translating (translating by compiler or interpreter), with a host system that maintains the guest system (host hardware to control the hardware and monitor guest OSs), the IR into a hardware operation for a hardware component associated with the host system (translate source code into an intermediate representation such as intermediate code, intermediate language, etc., and into machine code) ([0022]-[0028]); 
causing the hardware component to perform the hardware operation ([0020]-[0022]; [0025]); and 
transmitting results of the hardware operation to the guest system ([0020]-[0022]; [0025]; [0027]-[0028]; [0115]).
As shown above, Smith does teach virtualizing hardware components and that implement applications that could include artificial intelligence (Abstract; [0156], etc.).  
Smith does not explicitly disclose its artificial intelligence to include defining parameters of a model and a processing method for training the model.  
However, Brown teaches utilizing a learner module 228 of an AI system for updating training parameters of a trained AI model 106 ([0007]; [0020]; [0080]; [0105]-[0106]; [0130]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Smith’s invention such that its artificial intelligence would include defining parameters of a model and a processing method for training the model, as taught and suggested in Brown.  The suggestion/motivation for doing so would have been to provide the Brown: [0068]; [0130]). 

As to claim 7, Smith ([0027]-[0028]) and Brown ([0013]; [0167]) teaches wherein transmitting the results includes converting the results into a results IR, and wherein the guest system uses the results IR to format the results for use by the AI application.

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 7.


Claims 2-6, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Brown, and further in view of Deval et al. (hereinafter Deval) (US 2019/0114283 A1).

As to claim 2, Smith teach wherein the IR is transmitted from the guest library maintained on the guest system to a virtual device, the virtual device transmitting between the host and guest systems ([0026]; [0053]).  Smith in view of Brown does not explicitly teach the  transmission between the host and guest systems.  However, Deval teaches virtualization involving a virtual device instance 404 being packaged with a Virtual Device Composition Module 402, which is packaged as user-space modules or libraries ([0056]).  Furthermore, Deval teaches the use of transmit/receive (TX/RX) queues or transmit queue and receive queue (Abstract; [0042]; [0060]; [0076]; [0126]-[0127]).  It would have been obvious to one of ordinary skill in the art to modify Smith in view of Brown’s virtualization system/method such that its virtual device would have send and receive queues for handling transmission between the host and guest systems, as taught and suggested in Deval’s virtualization system/method.  The suggestion/motivation for doing so would have been to provide the predicted result of achieving fast path operations for virtual device by having high performance I/O with finer granularity (Deval: [0042]-[0043]).      

As to claim 3, Smith ([0026]; [0053]) and Deval ([0075]-[0077]; [0056]; [0122]-[0123]) teaches further comprising transmitting the IR from the virtual device to an IR backend, wherein the IR backend utilizes an IR library to translate the IR into the hardware operation. 

As to claim 4, Deval teaches wherein the IR is transmitted to the virtual device by a corresponding virtual device driver (guest driver 424) maintained on the guest system, the virtual device driver maintaining respective send and receive queues configured to carry a respective plurality of IRs (transmit/receive (TX/RX) queues or transmit queue and receive queue) (Abstract; [0042]; [0060]; [0076]; [0126]-[0127])

As to claim 5, Smith teaches wherein the virtual device parses the IR into a data part and a control part, wherein the virtual device transmits the data part to an IR backend for translation and the control part to a device layer of the host system, and wherein the device layer receives the control part and implements control operations defined in the control part ([0025]; [0028]).

As to claim 6, Smith teaches wherein the guest system is a first guest system, the host system is a first host system, and the hardware component is a first hardware component, the method further comprising: migrating (live migration) the first guest system to a second host system that maintains a second guest system and is associated with a second hardware component different from the first hardware component (heterogeneous/different platforms or architectures) ([0066]; [0025]; [0029]); transmitting the IR from the first guest system to a virtual device of the second host system ([0017]; [0029]; [0036]).  Deval teaches transmiting, to an IR backend of the second host system, the IR from the first guest system and an IR from the second guest system according to at least one queue (transmit/receive (TX/RX) queues or transmit queue and receive queue) implemented by the virtual device ([0075]-[0077]; [0056]; [0122]-[0123]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Overby et al. (US 2019/0379683 A1) discloses a virtualized intrusion detection and prevention in AI-based Autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199